DETAILED ACTION
This is the first Office Action regarding application number 17/164,749, filed on 02/01/2021, which is a continuation of application number 16/010,364, filed on 06/15/2018, which claims priority to provisional application number 62/521,224, filed on 06/16/2017.
This action is in response to the Applicant’s Response received 09/15/2022.
The examiner asserts that the provisional application does not disclose the specific compounds of claim 5, and therefore claim 5 is not entitled to the priority date of the provisional application.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I, Species A16 and B1 (claims 1-5) in the reply received on 09/15/2022 is acknowledged.

Status of Claims
Claims 1-20 are currently pending.
Claims 6-20 are withdrawn.
Claims 1-5 are examined below.
No claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,152,581.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 1, the ‘581 patent discloses a photoactive compound that reads on the claimed chemical structure (claimed first photoactive compound in claim 1). 
Regarding claim 2, the ‘581 patent discloses that the photoactive compound has a maximum near-IR absorption strength greater than a visible absorption strength (claim 1 recites this feature). 
Regarding claim 3, the ‘581 patent teaches that the photoactive compound has the claimed molecular weight (claim 1 of ‘581 patent).
Regarding claim 4, the ‘581 patent discloses that photoactive compound has X represent C=O (claim 1 of ‘581 patent).
Regarding claim 5, the ‘581 patent discloses specific photoactive compound structures (claim 11 recites a number of the compositions recited in claim 5 of the instant application).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 102(a) as being anticipated by, or alternatively rejected under 35 U.S.C. 103 as being unpatentable over, ASHRAF (WO 2017/191466 A1).
Regarding claim 1, ASHRAF teaches a photoactive compound having a formula according to:

    PNG
    media_image1.png
    201
    320
    media_image1.png
    Greyscale

where A may represent the following chemical structure

    PNG
    media_image2.png
    153
    291
    media_image2.png
    Greyscale

where R1 may be a C1 aliphatic group (pgs. 7 and 12; corresponding to Applicant’s A-2 DiCn compound disclosed on page 46 of the instant specification as filed).
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, E.).

Regarding claim 2, ASHRAF teaches or would have suggested the photoactive compound of claim 1. The prior art does not describe expressly the absorption strength of the discloses compositions. However, the material taught by the prior art is substantially, if not entirely, identical to the material recited by the instant claims (see rejection of claim 1 above). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01).
The examiner asserts that the material described in the prior art and illustrated above would have the claimed functional characteristics (i.e. absorption strength), specifically, exhibiting a first maximum near-infrared absorption strength and a first maximum visible absorption strength, and wherein the first maximum near-infrared absorption strength is greater than the first maximum visible absorption strength.
Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Regarding claim 3, ASHRAF teaches or would have suggested the photoactive compound of claim 1, having a molecular weight of from 200 amu to 1036 amu or from 200 amu to 1000 amu (Applicant’s A-2 material that is taught by the prior art as a molecular weight of 730.86; see CAS Registry Number 2578083-43-7).

    PNG
    media_image3.png
    617
    916
    media_image3.png
    Greyscale


Regarding claim 4, ASHRAF teaches or would have suggested the photoactive compound of claim 1, wherein X is C═O (the X position in the claimed compound is disclosed in the prior art to have C=O bond).

    PNG
    media_image1.png
    201
    320
    media_image1.png
    Greyscale


Regarding claim 5, ASHRAF teaches or would have suggested the photoactive compound of claim 4, having a formula selected from the group consisting of: 
    PNG
    media_image4.png
    132
    265
    media_image4.png
    Greyscale

(see rejection of claim 1 above, the prior art discloses chemical compositions having the chemical structure of at least one claimed compound).


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721